In re Medical Center/La. N.O. f/d/b/a Charity Hospital at New Orleans; — Defendants); Applying for Reconsideration of an Order of this Court dated July 1, 1993, 620 So.2d 883; Parish of Orleans; Civil District Court, Div. “N”, No. 92-13710; Fourth Circuit, No. 93CW-1219.
Reconsideration denied. Relator may reraise the prescription issue on appeal in the event of an adverse judgment.
CALOGERO, C.J., and HALL, J., additionally concur. It was not the intention of the Court to rule on the substantive issues presented by the writ application; the intent was merely to decline to exercise supervisory jurisdiction at this time.
ORTIQUE, J., not on panel; recused.